NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


JIMMY BLADIMIRO PISABAJ-MEJIA,                   No. 13-70106

             Petitioner,                         Agency No. A079-155-359

   v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:       FARRIS, TALLMAN, and BYBEE, Circuit Judges.

        Jimmy Bladimiro Pisabaj-Mejia, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Zetino v. Holder, 622 F.3d
1007, 1012 (9th Cir. 2010), and we review de novo questions of law and claims of

due process violations, Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th Cir.

2007). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Pisabaj-Mejia

failed to establish a nexus between the harm he suffered and fears and a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”). Thus,

Pisabaj-Mejia’s asylum and withholding of removal claims fail. See id. at

1015-16.

      Substantial evidence also supports the agency’s denial of CAT relief because

Pisabaj-Mejia failed to show it is more likely than not that he would be tortured by

or with the consent or acquiescence of the Guatemalan government if returned.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Pisabaj-Mejia’s contention that the BIA committed legal

error in assessing his argument for a continuance for prosecutorial discretion. See

                                          2                                  13-70106
Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (explaining that a petitioner must

show error and prejudice to prevail on a due process claim); see also Reno v.

American-Arab Anti-Discrimination Committee, 525 U.S. 471, 483-85 (1999)

(prosecutorial discretion by the agency can be granted at any stage of the

administrative process). Further, on the parties’ joint request, the case was

referred to this court’s mediation unit to explore the possibility of the exercise of

prosecutorial discretion. Thus, although the parties’ efforts to resolve the matter

did not succeed, Pisabaj-Mejia’s contentions regarding a continuance are moot.

   PETITION FOR REVIEW DENIED.




                                           3                                    13-70106